*170ORDER
PER CURIAM.
Damion Burns (hereinafter, “Defendant”) appeals from the judgment entered after a jury’s verdict convicting him of second-degree murder, Section 565.021 RSMo (2000), and armed criminal action, Section 571.015 RSMo (2000). Defendant was sentenced to life imprisonment for murder, and a three year sentence for armed criminal action to run consecutively. Defendant brings two points of error relating to the exclusion of evidence during his trial relating to his claim of self-defense.
We have reviewed the briefs of the parties, the legal file, and the transcript and find no error in the trial court’s exclusion of evidence. State v. Hutchison, 957 S.W.2d 757, 763 (Mo. banc 1997). An opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).